Citation Nr: 1112692	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-34 569A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial disability rating for residuals of a shrapnel wound of the left leg other than peripheral nerve manifestations, in excess of 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945, including combat service during World War II.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision the RO granted service connection for residuals of a shrapnel wound of the left leg and assigned that disability a 10 percent initial disability rating effective August 16, 2006.  

The Veteran testified before the undersigned at a Board video-conference hearing in May 2010.

Another claim that was on appeal, of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, was granted in a January 2011 rating decision prior to the case being transferred to the Board.  In the January 2011 rating decision, the RO also granted a separate service-connected disability rating of 10 percent for internal saphenous nerve of the left leg, associated with residuals of shrapnel wound of the left leg.  

Therefore, the TDIU claim is no longer on appeal; and the claim for an initial disability rating for residuals of a shrapnel wound of the left leg does not include a claim for benefits for a separate disability rating for any associated peripheral nerve manifestations.  These were granted in January 2011 and the Veteran has not appealed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The residuals of a shrapnel wound of the left leg other than peripheral nerve manifestations, are manifested by moderate muscle weakness symptoms.   


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for left knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.14, 4.55(a), 4.71a, 4.73, Diagnostic Code 5311 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist

In this case, the Veteran's claim for service connection for residuals of a shrapnel wound of the left leg was granted and an initial rating was assigned in the June 2007 rating decision on appeal.  As the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The record contains the Veteran's available service personnel records, post-service private and VA treatment records, VA examination reports and transcripts of hearing testimony.  There is no indication of the existence of any pertinent post-service treatment records that are not on file.  The absence of service treatment records does not prejudice the Veteran's case given the nature of findings contained in post-service treatment records and the Veteran's statements as to the nature of treatment and condition in service, indicating no injury requiring hospitalization or significant treatment in service.

The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was afforded relevant VA examinations in March 2007 and November 2010, as well as a VA general examination in December 2010 that further addressed the impact of the subject disability on his ability to work.  

The Board finds that the findings from these examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, the Veteran has not reported that the condition has worsened since the last examination, and thus a remand is not required solely due to the passage of time since the 2010 VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the appeal

The Veteran seeks an initial rating in excess of 10 percent for the residuals of a shrapnel wound of the left leg.  A separate 10 percent disability rating is in effect for associated peripheral nerve manifestations.  That rating is not on appeal.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  

If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  Functional impairment is based on lack of usefulness and may be due to pain, supported by adequate pathology and evidenced by visible behavior during motion. Many factors are to be considered in evaluating disabilities of the musculoskeletal system and these include pain, weakness, limitation of motion, and atrophy.  Painful motion with the joint or periarticular pathology, which produces disability, warrants the minimum compensation. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating-"staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson, supra.

The Veteran's statements describing the symptoms of his service-connected residuals of a shrapnel wound of the left leg are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

The report of a March 2007 VA examination for muscles shows that the Veteran reported that his left leg had bothered him since his retirement, which was about 19 years before the present examination.  The examiner noted there were no service treatment records available for review.  The examiner noted there was a history of complaints by the Veteran beginning in 2004 that he pulled a muscle in the left leg while in service and in 2006, when he reported being wounded by shrapnel and treated only in the field during service.  The Veteran indicated that he sustained shrapnel injury to the left leg during service in 1944.  He located the wound at about half way between the knee and ankle and anterior to the shin.

On examination, the examiner found no specific entrance wound over the site of injury, with no specific scar.  X-ray examination revealed a metallic foreign body of six millimeter in the soft tissues medial distal left leg, diagnosed as a minor abnormality.  Examination showed no swelling, redness or tenderness.  The Veteran had a mild limp on the left leg that appeared to be secondary to a left knee problem.  The left knee had a range of motion from zero to 135 degrees, with no effusion and minimal crepitation present.  There was a mild Lachman sign present and the collateral ligaments were intact.  There was minimal discomfort present on rotation of the knee joint.  The diagnosis was no residual evidence of entry wound, left leg, of suspected shrapnel, residual metallic shrapnel just proximal to left ankle medial aspect asymptomatic (gravity migration of metallic objects is common).

The report of a November 2010 VA examination shows that the Veteran was examined for his service-connected residuals of a shrapnel wound of the left leg, for orthopedic (joints), muscle, and nerve impairment.  The Veteran reported that during service in France during World War II, he was hit in the left leg by shrapnel fragment from a land mine.  He reported that he did not receive medical therapy at that time and that years later he developed pain in the left leg, which he described as similar to a tooth ache and becoming worse.  He reported that he treated the pain with medication of nonsteroidal anti-inflammatory drugs, taking ibuprofen as needed, which provided a fair response in relief.  He reported that he had not had any history of hospitalization or surgery, or history of joint trauma or of neoplasm.

With respect to muscle injury, the Veteran reported the following.  He had no history of debridement.  The wound injury involved the left gastrocnemius muscle.  The injury did not result in a wound that was through and through, nor is there evidence or report that it was initially infected.  The injury did involve cutaneous nerve damage of the left leg below the knee that was treated with Gabapentin.  The Veteran complained of pain, increased fatigability, weakness, uncertainty of movement, but did not include decreased coordination or other symptoms and there were no flare-ups of muscle injury residuals.

On examination for joint impairment residuals, the left knee joint and ankle joint each showed no giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, or other symptoms, including episodes of dislocation, subluxation or locking.  There were no effusions, inflammation, or flare-ups.  The service-connected disability did not affect the motion of the left knee or ankle.  A summary of general joint findings contained no abnormalities of the left knee or ankle.

The range of motion of the left knee was from zero to 120 degrees of flexion, and with a normal extension of zero degrees; with no objective evidence of pain with active motion.  On repetitive motions, there was no objective evidence of pain or additional limitation in range of motion.  

The range of motion of the left ankle was from zero to 20 degrees of dorsiflexion, and zero to 35 degrees of plantar flexion; with no objective evidence of pain with active motion.  On repetitive motions, there was no objective evidence of pain or additional limitation in range of motion.  X-ray examination showed a six millimeter metal fragment in the soft tissue medial to the distal left tibia.  The left hip and knee joints both were normal.  

Regarding the Veteran's left knee and ankle, the examiner opined that pursuant to the criteria under Deluca, there was no evidence of pain on ranges of motion studied or on weight bearing; and there was no pain or loss of function on repetitive motion.

On examination for muscle injury residuals, the examiner found that muscles involved were of muscle group XI, the triceps surae (gastrocnemius and soleus) of the left leg, and that muscle strength was 4/5 and there was no tissue loss.  No other cited muscle groups were involved.  The examiner found that muscle function was not normal in terms of weakness of the left leg, and reduced endurance.  There was no scar present.  The examiner found that there was nerve damage to the extent that there was numbness over the anterior left shin below the entry point of the shrapnel.  There were no residuals of tendon or bone damage.  There was no muscle herniation, loss of deep fascia or muscle substance, and there was no limitation of any joint by the muscle injury.

Clinical testing did not reveal any electrophysiologic evidence of large fiber peripheral neuropathy of the left leg and no evidence of lumbosacral radiculopathy.

On examination for peripheral nerve residuals, sensory examination of the Veteran's left leg sural nerve showed decreased sensation on vibration and pin prick, normal positional sensation and absent light touch sensation.  The Veteran had a wide based gait abnormality, and required use of a cane to support weight on the left side.  There was no imbalance or tremor, or evidence of fasciculations.  The examiner found that the function of any joint was not affected by the nerve disorder.  The examiner found that there was neuralgia but no paralysis or neuritis, which resulted in moderate effect on exercise and chores. 

The November 2010 VA examination report contains a diagnosis of neuropathy of the left leg, associated with shrapnel fragment of the left leg.  The examiner opined that the residuals of a shrapnel wound of the left leg would result in problems lifting and carrying, lack of stamina, decreased strength in the left lower extremity and pain.  The examiner opined that the disability would have effects on the Veteran's usual daily activities, ranging from severe effects on sports activities, to no effects on activities such as feeding, bathing, dressing, toileting, and grooming.  

The report of a December 2010 VA general examination shows that the Veteran was examined with respect to evaluating his overall service-connected health condition in connection with his then pending TDIU claim.  With respect to the service-connected residuals of a shrapnel wound of the left leg, the examiner noted the Veteran's history of injury to the left gastrocnemius muscle with cutaneous nerve damage involving the left leg below the knee.  The Veteran reported continued aching below the knee to the foot, associated with fatigability of the left lower extremity and sense of weakness.  The examiner commented on other complaints and findings contained in the prior VA examination of November 2010, discussed above.  The examiner noted that the Veteran had previously worked as a construction supervisor, retiring in 1988 due to eligibility by age and duration of work.  

On examination, the examiner noted that the Veteran's gait was antalgic and slightly unsteady, and he was using one cane.  The examiner noted that the left leg tended to buckle slightly with ambulation, and the Veteran had difficulty getting out of the chair and needed to push up with his arms.  There was no obvious muscle loss or atrophy in the left leg.  On neurologic examination, there was decreased strength of 4/5 for knee flexion and extension, and for ankle plantar flexion and dorsiflexion; compared to 5/5 on the right side.  There was absent sensation to light touch and decreased sensation to pinprick, in the left anterior leg below the knee.  There was slightly diminished vibratory sense at the medial and lateral malleolus compared to the right side.  

The report contains a diagnosis of residuals of shrapnel injury to the left lower extremity manifest with muscle weakness and instability in the left leg; peripheral neuralgia involving branches and distribution of the left sural nerve with numbness and resultant pain.  The examiner opined that the service-connected residuals of shrapnel wound to the left leg would restrict any activities involving standing, carrying, climbing, squatting, kneeling and walking; and that sedentary occupational activity would likely be restricted because the Veteran would have difficulty and be unable to frequently and safely get up from a desk to go to other places in the occupational environment.

The clinical records on file including VA and private treatment records, which are dated from 1999 to 2010, contain no evidence of any impairment of the residuals of a shrapnel wound of the left leg at variance with the findings contained in the VA examinations discussed above.

The Veteran's service-connected residuals of a shrapnel wound of the left leg are currently rated as 10 percent disabling under 38 C.F.R. § 4.73, Code 5311. Diagnostic Code 5311 provides ratings for injuries to Muscle Group XI. The function of that muscle group is propulsion, plantar flexion of foot; stabilization of arch; flexion of toes; and flexion of knee. The muscle group is comprised of the posterior and lateral crural muscles and the muscles of the calf. The muscles include the triceps surae (gastrocnemius and soleus); tibialis posterior; peroneous longus; peroneous brevis; flexor hallucis longus; flexor digitorum longus; popliteus; and plantarus. Under Code 5311, moderate disability of Muscle Group XI warrants a 10 percent rating, moderately severe disability warrants a 20 percent rating, and severe disability warrants a 30 percent rating. 38 C.F.R. § 4.73, Diagnostic Code 5311.

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.

Moderate disability is characterized by a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. History and complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings of entrance and exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaint characteristic of moderately severe muscle injury includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound. A showing of moderately severe muscle disability should include a record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements.  Objective findings characteristic of moderately severe muscle disability include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side are also indicative of moderately severe muscle disability. Tests of strength and endurance compared with the sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through and through or deep penetrating wound due to high-velocity missile, or large multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. History and complaint characteristic of severe disability of muscle includes service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective findings characteristic of severe muscle disability include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that the criteria for a rating in excess of 10 percent under Code 5311 have not been met at any time pertinent to the claim on appeal.  In this regard, during the March 2007 VA examination the examiner found that the Veteran had a mild limp on the left leg.  During the November 2010 VA examination, the examiner found that the symptoms resulted in a moderate effect on exercise and chores.  The examiner opined that the disability would have effects on the Veteran's usual daily activities, mostly of moderate or mild effects, except for severe effects on sports activities, and no effects on activities such as feeding, bathing, dressing, toileting, and grooming.  

The preponderance of the evidence does not show that the Veteran's residuals of a shrapnel wound of the left leg result in muscle impairment of the left lower extremity productive of more than moderate muscle impairment.  The preponderance of the evidence overall does not provide for a finding that there is symptomatology productive of moderately severe impairment so as to warrant a 20 percent disability rating.  Again, the November 2010 VA examiner opined that, except for sports activities, the Veteran's residuals of a shrapnel wound of the left leg would have at most, only moderate effects on his daily activities.  The findings and opinions at other pertinent VA examinations were not significantly different so as to warrant a higher rating.

In sum, the Board finds that the criteria for a disability rating in excess of 10 percent for muscle injury impairment pursuant to Diagnostic Code 5311 have not been met at any time since the effective date for service connection.   As noted above, the evidence does not show that the impairment due to the service-connected residuals of a shrapnel wound of the left leg have resulted in more than moderate severity.  Certainly, the muscle disability cannot be characterized as moderately severe disability of muscles, as there is no suggestion that the wound involved a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  See 38 C.F.R. § 4.56(d)(3).  

Notwithstanding the December 2010 VA examiner's comments regarding the effect on restrictions of activities involving standing, etcetera, there is no equipoise in the evidence to support a finding that the disability caused any inability to keep up with work requirements.  Id.  This is reflected in the clinical evidence overall as discussed above, and the record showing that the Veteran worked as a construction supervisor, retiring in 1988 only due to eligibility based on age and duration of work.

There are no service treatment records on file for review.  However, the post-service record as discussed above shows no suggestion that the wound injury involved any hospitalization for a prolonged period of treatment, or more than field treatment and resumption of duties as reported by the Veteran.  There is no scarring to evidence an entrance wound, and no suggestion or claim of an exit wound, albeit there is X-ray evidence of a six millimeter metallic foreign object in the soft tissue of the left leg.  While the clinical evidence shows some extent of left leg weakness, the most recent VA examiner opined that there was no evidence of herniation, loss of deep fascia or muscle substance; and that there was no limitation of any joint by the muscle injury.  See generally 38 C.F.R. § 4.56(d).

Consequently, the evidence of record does not provide a basis for awarding the Veteran a higher, 20 percent initial disability rating, at any time since the effective date for service connection under pertinent muscle injury diagnostic code.  In sum, the service-connected symptoms are not productive of more than moderate muscle disability under 38 C.F.R. § 4.73, Diagnostic Code 5311.

The Board has also considered whether the Veteran could receive a disability rating in excess of 10 percent for associated musculoskeletal (joint) impairment.  The November 2010 VA examination report contains findings on examination that the Veteran had a wide based gait abnormality requiring use of a cane.  During the December 2010 VA examination the examiner recorded findings that the Veteran had an antalgic gait that was slightly unsteady; and that the left leg tended to buckle slightly with ambulation.  

Such evidence logically justifies evaluation of the associated knee symptoms under Diagnostic Code 5257, for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Given the competent record evidence just discussed, a disability rating in excess of 10 percent is not warranted here, as there is no more than slight recurrent subluxation or lateral instability.  The record evidence only shows that the Veteran's gait was slightly unsteady, with only a slight tendency to buckle with ambulation.  There is no competent evidence of moderate recurrent subluxation or lateral instability so as to warrant a 20 percent evaluation.  In fact, during the November 2010 VA examination, the Veteran was found to have no giving way or instability of the left knee.  As such, a higher rating under Diagnostic Code 5257 is not warranted.

Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Further, separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.

Evaluation of knee disability involving limitation of flexion or extension of the leg at the knee may is rated under Diagnostic Codes 5260, 5261.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Codes 5260, 5261.  

Limitation of flexion of a leg (knee) is rated from zero to 30 percent based on the extent of limitation of flexion motion; and limitation of extension is rated from zero to 50 percent based on the extent of limitation of extension motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Normal (full) range of motion of the knee is considered to be from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

In this case, however, a separate compensable rating is not warranted for the left knee on the basis of limitation of motion of flexion or extension.  At both the March 2007 and November 2010 VA examinations, the range of motion study findings regarding the left knee do not meet the criteria under Diagnostic Code 5260 or 5261, for limitation of flexion or extension, respectively.  In 2007 the range of motion of the knee was from zero to 135 (extension to flexion), without effusion, and with minimal crepitation, and with minimal discomfort.  In 2010 the left knee had normal extension of zero degrees, and the range of motion of flexion for the knee was from zero to 120; without objective evidence of pain or additional limitation in range of motion on repetitive motions.  

None of these findings would warrant a compensable disability rating for range of motion, even with consideration of factors established under DeLuca.   See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-regarding functional loss due to pain, weakness, and other factors-the Board finds that no separate or higher rating is assignable for the left leg disability.  The orthopedic examination in November 2010 found-specifically addressing DeLuca-no evidence of pain on motion or weight bearing, and no pain or loss of function on repetitive motion.  There is no evidence of any significant weakness, fatigue or incoordination associated with the disability.  Further, the evidence overall does not show that the disability interfered with the Veteran's ability to work during his career before retirement.  Accordingly, the Board finds that any functional loss due to pain and muscle spasm is adequately compensated.   38 C.F.R. § 4.40, 4.45 (2010); DeLuca v. Brown, supra.

Also, regarding the knee, given the above, there is no evidence of any ankylosis.  Further, there are no episodes of locking pain, and effusion into the joint due to dislocated semilunar cartilage; symptomatic removal of semilunar cartilage; or malunion or nonunion impairment of the tibia and fibula.  There is also no evidence regarding the left ankle of any ankylosis, significant limited motion to any compensable extent, any malunion of the os calcis or astragalus, or of astragalectomy.  Thus, evaluation under relevant diagnostic code criteria would be of no benefit to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5270, 5271, 5272, 5273, 5274.  

To summarize, based on a careful review of the pertinent evidence of record, and in light of VA's rating criteria, the Board finds that the Veteran's residuals of a shrapnel wound of the left leg does not warrant a disability rating in excess of the 10 percent in effect.  The preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's left leg disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  He has not reported any significant treatment for his left leg disability, let alone any hospitalization.  Further, there is no evidence that the condition had any significant effect on his employment prior to his retirement.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim 'identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, however, a TDIU is already in effect, thus rendering any further consideration of entitlement to this benefit is moot.  Moreover, the evidence does not show, and indeed, the Veteran has not asserted, that he is unable to secure or follow a substantially gainful occupation due to his service-connected left leg disability.  As such, based on the current record, the Board finds that a TDIU would not be raised by the record.


ORDER

An initial disability rating in excess of 10 percent for residuals of a shrapnel wound of the left leg other than peripheral nerve manifestations, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


